Cas

9
10
11
12
13

14

LAW OFFICES OF
PRINDLE, GOETZ, BARNES & REINHOLTZ LLP

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

RDCATARGET/LINA

 

R

e 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Pageiof14 Page ID#:1

PRINDLE, GOETZ, BARNES & REINHOLTZ LLP
R. Derek Classen, Esq. (Bar No. 162805)

310 Golden Shore, Fourth Floor

Long Beach, California 90802

Telephone: (562) 436-3946

Facsimile: ( 64) 495-0564

dclassen@prindlelaw.com

TARG-0466

Attorneys for Defendant, TARGET CORPORATION

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

ANDREW LINARES, CASE NO.:
Plaintiff, NOTICE OF REMOVAL OF ACTION
UNDER 28 U.S.C. §1441(b)
v. [DIVERSITY]

TARGET CORPORATION; and DOES
1 TO 10, Inclusive,

Defendants.

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendant TARGET CORPORATION
(hereinafter “TARGET”), hereby removes to this Court the state court action
described below.

l. On or about July 27, 2018 an action was commenced in the Superior

Court of the State of California in the County of Los Angeles, entitled ANDREW
LINARES v. TARGET CORPORATION, et al., as Case Number 19STCV17025. A
copy of the Complaint is attached hereto as Exhibit “A.”

//f

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. §1441(B) [DIVERSITY]

ES/PLEADINGS/Removal_Federal

 
Cas

9
10
1]
12
13
14

LAW OFFICES OF
PRINDLE, GOETZ, BARNES & REINHOLTZ LLP

15
16
17
18
19
20
Zl
22
23
24
25
26
27

28

 

fy.

 

RDC/TARGET/LINAR

se 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 2of14 Page ID #:2

2. The first date upon which Defendant TARGET received a copy of said
Complaint was May 24, 2019, when Defendant was served with a copy of the
Complaint and a summons from the State Court. A copy of the summons is attached
hereto as Exhibit “B.”

3. This action is a civil action of which this Court has original jurisdiction
under 28 U.S.C. § 1332, and is one which may be removed to this Court by Defendant
pursuant to the provisions of 28 U.S.C. §§ 1441(b) and 1446(b), in that it is a civil
action between citizens of different states and the amount in controversy exceeds the
sum of $75,000, exclusive of interest and costs, based upon Plaintiff's Statement of
Damages, in which Plaintiff is seeking $25,000.00 in past medical expenses,
$250,000.00 in future medical expenses, $250,000.00 in past loss of earnings,
$500,000.00 in loss of future earning capacity and $1,000,000.00 in pain and
suffering. Attached please find Plaintiff's Statement of Damages as Exhibit “C.”

5. Plaintiff, ANDREW LINARES, was and is a citizen of the State of
California, and Target was and is a citizen of the State of Minnesota, where it is

incorporated and where its principal place of business and nerve center are located.

6. TARGET is the only named Defendant in this action, and is the only

Defendant that has been served with the summons and complaint in this action.

PRINDLE, GOETZ, BARNES &
DATED: June 19, 2019 REINHOLTZ LLP

By:
R. DEREK CLASSEN

Attorneys for Defendant,

TARGET CORPORATION

NOTICE OF REMOVAL OF ACTION UNDER
28 U.S.C. §1441(B) [DIVERSITY]

ES/PLEADINGS/Removal_ Federal

 
Case 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page3of14 Page ID#:3

EXHIBIT “A”
3

ectronically r1 ule BREndrar Dake QinmBeciriied Fakbies R QWs Mitac an Eied. Of Le Obl ve JnadGet AlodAby ax MSU pday Ciel

 

19STCV17025
Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Jon Takasugi PLD-Pl-001
|_ATTORNEY OR PARTY WITOUT ATTORNEY (Nw, Stits Bar number, end eddrass): HOR COURT USE ONLY
Michael D. Waks SBN: 106452

LAW OFFICE OF MICHAEL D. WAKS
300 E. San Antonio Dr.
Long Beach, CA 90807
TeLepHone No: (562) 326-5002 FAX NO. (Optinay: (562) 426-2593
E-MAIL ADDRESS (Optional. MOW@michaelwaks.com
ATTORNEY FOR (Nams}: Plaintiff, ANDREW LINARES

SUPERIOR COURT OF CALIFORNIA, COUNTY OFLOS ANGELES
STREET ADDRESS: 3412 North Spring Street
MAILING ADDRESS: -S aryye-
ary ann ap coce:Los Angeles, CA 90012
BRancH Name: Spring Street Courthouse

PLAINTIFF: ANDREW LINARES

 

 

DEFENDANT: TARGET CORPORATION; and

BOES1TO ___10,_Inclusive
COMPLAINT—Persenal Injury, Property Damage, Wrongful Death
(__] AMENDED (Number):
Typs (check al! that apply}:
[_] MOTOR VEHICLE [XxX] OTHER (specify):
[7] Property Damage [__] Wrongful Death
(_] Persona} Injury [x] Other Damages (specify): Premises Liability
Jurisdiction (check all that apply}: CASE NUMBER:

[] ACTION IS A LIMITED CIVIL CASE
Amount demanded [(__] does not exceed $10,000

[_] exceeds $10,000, but does not exceed $25,000 49STCV17025
(X] ACTION IS AN UNLIMITED CIVIL CASE (excesds $25,000}
{] ACTION IS RECLASSIFIED by this amended complaint

[7 from limited to untimited

 

 

 

 

 

 

 

[__] from unlimited to limited

1. Plaintiff (name or names): Andrew Linares
alleges causes of action against defendant (name or names): TARGET CORPORATION and DOES 1-10, Inclusive

 

2 This pleading, including attachments and exhibits, consists of the following number of pages: 4
3. Each plaintiff named above Is a competent adult
a. [-] except plaintiff (name):
(1) [] a corporation qualified to do business in California
"(2) (_] an unincorporated entity (describe):
(3) (_] a public entity (describe):
(4) C7] aminor (__] an adutt
{a) [[_] for whom a guardian or conservator of the estate or a guardian ad titem has been appointed
{b) [[_] other (specify):
(5) [C7] other (specify):
b. [_] except plaintiff (name):
(1) ["_] a comporation qualified to do business in California
(2) [_] an unincorporated entity (describe):
(3) (_) a public entity (describe):
(4) ([_] aminor [__] an adult
(a) [(_] for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
(b) (___] other (specify):
(5) [[7] other (specify):

 

[—] information about additional plaintiffs whe are not competent adults is shown in Attachment 3. Page tof3
425.12
Form Approved fer Optional Uso COMPLAINT—Personal Injury, Property Code of Givi Procadum, § 625 07

Judicial Cauncil of California
PLO-PHOO1 [Rav. January 1, 2007) Damage, Wrongful Death Westlaw Doc & Farm Bulldes-
Le

Case 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page5of14 Page ID#:5

2

 

 

 

 

PLD-PI-001
SHORT TITLE: Linares v. Target Corporation CASE NUMBER:
/FSTN (7°25
4. (_] Plaintiff (name):
is doing business under the fictitious name (specify):
and has comptied with the fictitious business name laws.
5. Each defendant named above is a natural person
a. except defendant (name): Target Corporation c. (L_] except defendant (name):
(1) ([7] a business organization, form unkriown (1) (] a business organizatian, form unknown
(2) a corporation (2) [-_] a comoration
(3) [-] an unincorporated entity (describe): (3) [] an unincorporated entity (describe):
(4) (J a public entity (describe): (4) [__] a public entity (describe):
(5) [__] other (specify): {5) (_] other (spacify):
b. {_] except defendant (name): d. [___] excapt defendant (name):
(1) [-_) a business organization, form unknown (1) [_) a business organization, form unknown
{2) [_} a comoration (2) [] a corporation
(3) ((_] an unincorporated entity (describe): (3) [[] an unincorporated entity (describe):
(4) [__] a public entity (describe): (4) [[_] 4 public entity (describe):
(5) [C7] other (specify): (5) [_} other (spacify):

{__] Information about additional defendants who are not natural persons is contained in Attachment 5.

6. The true names of defendants sued as Does are unknown to plaintiff.
a. (4) Doe defendants (specify Doe numbers): 4-5 were the agents or employees of other
named defandants and acted within the scope of that agency or empfoyment.
b. [Cj Doe defendants (specify Doe numbers): 4-10 are persons whose capacities are unknown to
plaintiff.
7. {J Defendants who are joined under Code of Civil Procedure section 382 are (names):

8 This court is the proper court because

. [] atleast one defendant now resides in its jurisdictional area.

. [__] the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
. [¢] injury to person or damage to personal property accurred in its jurisdictional area.

. [_] other (specify):

a0 F &

9, [[_] Plaintiiis required to comply with a claims statute, and
a. ([_] has complied with applicable claims statutes, or

b. ["_] is excused from complying because (specify):

 

PLO-PLOG! (Rev. January 1, 2007] COMPLAINT—Personal Injury, Property Page 2.013
Damage, Wrongful Death

 
 

Case 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 6of14 Page ID #:6

+ e

”

PLD-PI-001

 

SHORT TITLE: Linares v. Target Corporation

 

CASE NUMBER;

(48rev (7025

 

 

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more

causes of action aitachea):
(C_] Moter Vehicle

(-_) General Negligence
[_] Intentional Tort
[_) Products Liability
Premises Liabitity
[__] Other (specity}:

“oa ogo

11. Plaintiff has suftered

a, wage loss

b. ((_] loss of use of property

(_X] hospital and medical expenses
{x ] general damage

("—] property damage

[2c] loss of earning capacity

om-eao

(XJ other damage (specify): According to proof at the time of trial.

12. [__] The damages claimed for wrongful death and the relationships of plaintiff to the deceased are

a. [ _] fisted in Attachment 12.
b. [_] as follows:

13. The relief sought in this complaint is within the jurisdiction of this court.

14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for

a. (1) [50] compensatory damages
(2) (_) punitive damages

The amount of damages is {in cases for personal injury or wrongful death, you must check (1)):

(1) [7] according to proof
(2) [__] in the amount of: $

15, [__] The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):

Date: May 15, 2019

Michael D Waks

{TYPE OR PRINT NAME)

PLO-PI-OO! (Rev, Janusry 1, 2007} COMPLAINT—Personal injury; Property

Damage, Wrongful Death

// 7 (SIGNATURE Off PLAINTIFF GR ATTORNEY)

 

Page 3 of 3
Case 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 7 of14 Page ID #:7

Se

s™

 

 

 

 

 

PLD-P1-001(4)
SHORT TITLE: Linares v. Target Corporation CASE NUMBER:
/9STCYV 17025
____ FIRST __—ss-—s CAUSE OF ACTION—Premises Liability Page 4
(number)

ATTACHMENT TO Complaint [__] Cross - Complaint
(Use a separate cause of action form for each cause of action.)

Prem.L-1. Plaintiff (name): ANDREW LINARES
alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
On (date): April 15, 2019 plaintiff was injured on the following premises In the following
fashion (description of premises and circumstances of injury): On April 15, 2019 Defendant and each of
them, negligently owned, maintained, managed, controlled, and operated the Target Store, located
at 950 E. 33rd Street, Signal Hill, CA, by allowing a broken egg to remain on the floor for an
unreasonable period of time. Defendant and each of them, failed to provide any warning signs or
to clean-up the broken egg prior to the Plaintiff slipping on it causing him to sustain serious injuries.
Defendant's failure to take steps to either make the condition safe or warm Plaintiff of the

dangerous condition was the proximate cause of Plaintiffs injuries.
Premt-2. ([X] Count One—Negligance The defendants who negligently owned, maintained, managed and
operated the described premises were (names): TARGET CORPORATION; and

Cx] Does 4 to 10

 

Prem,L-3. [9 count Two—Willful Failure to Wam [Civil Code section 846] The defendant owners who willfully
or maliciously falled to guard or warn against a dangerous condition, use, structure, or activity were
(names):

[C™) does to

Plaintiff, a recreational user, was [1_] aninvited guest [_] a paying guest.

Prem.L-4. [7 count Three—Dangerous Condition of Public Property The defendants who owned public property
on which a dangerous condition existed were (names):

[_]Does to

aC] The defendant public entity had CJ actual [-} constructive notice of the existence of the
dangerous condition in sufficient time prior to the injury to have corrected It.
b. _] The condition was created by employees of the defendant public entity.

Prem.L-5. a. [x] Allegations about Other Defendants The defendants who were the agents and employees of the
other defendants and acted within the scope of the agency were (names): TARGET

CORPORATION; and

Cx} Does j to 10

b. (__] The defendants who are fiable to plaintiffs for other reasons and the reasons for their liability are
("J described in attachment Prem.L-5.b [_] as follows (names):

 

Poge t of 1
Fi roved t jonas U: Code of Civil Procedure, § 425.12
orm Approved or Optional se CAUSE OF ACTION—Premises Liability Procedure, § 428-12

PLD-PI-00i (4) (Alew. January 1, 2007] Westtaw Doc & Fonn Bulider
Case 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 8of14 Page ID #:8

EXHIBIT “B”
:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page9of14 Page ID#:9
ectronically aes Sain outta Califomia, County of Los Angeles on O8/1 62019 L140 A piers R. Carter, Executive Officar/Clerk of Cour, by R. Ciiffon,Daputy Clerk

 

SUM-100
SUMMONS ol ory
(CITACION “DET ai
NOTICE TO DEFENDANT: f
(AVISO AL DEMANDADO): (A Y[ Fo 4

(21035
- TARGET PORATION; and DOES 1-10, Inclusive

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

ANDREW LINARES

 

 

Noe You have been suad. The court may decide against you without your being heard unless you respond within 30 days. Read the information
low.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you, Your written response must ba in proper legal form If you want the court to hear your
case. There may be a court form that you can use for your response. You can find thesa court forms and more information at the Califemia Courts
Online Self-Help Center (www. courtinto.ca.gov/selfhaip), your county law library, ar the courthouse nearest you. If you cannot pay the filing fee, ask
| the court clerk for a fee watver form, If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court.

There are other legal requirements. You may want to call an attomey right away. If you do not know an attomey, you may want to call an attomey
referral service. If you cannot afford an attomey, you may be efigible for free legal services from a nonprofit legal services program. You can fecate
these nonprofit groups at the Californla Legal Sarvices Web site (www Jewhelpeatifornia.org), the Califomila Courts Online Self-Help Center
(www, courtinfo.ca.gav/selhalp), ar by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
casts on any settlement or arbitration award of $10,000 or more In a civil case. The court's fien must be pald before the court will dismiss the case.
jA viSOl ce han demandade. Sino responds dentro de. 30 dias, la corte puede daddir en su contra sin escuchar su versién. Lea ia informacién a
contnuaddn,

Tiene 30 DIAS DE CALENDARIO después de que fe entreguen esta cilacién y papelesiegales para presentar une respuesta por ascrito en esta
corte y hacer que se entrague una copia al demandante. Una carta o una tamada telefonica no lo protegen, Su respueste por escrito tiene que estar
en formato legal correcta of desea qua procesen su case en le corte. ES posible que haya un fornulario que usted puede usar para su respuasta,
Puade encontrar estos formularios de fa carte y mds informadn en ef Gantro da Ayuda de las Cortes de Califamia (www. sucorte.ca gov), en fa
diblioteca de leyes da su condado a an la carte que le queds més cerca. Si na puede pagar la cuota de prasentacién, pida ai secretario de Ie corte
que ta dé un formulatio de exencién de pago de cuotas, Si no presenta su respuesta a Jempo, puede perder el caso por incumplimiento y fa carte Ja
podrd quitar su sueido, dinero y bienes sin més advertencia,

Hay otros raquisitos legates. Es recomendable que fame a un abogado inmedietamente. Sina conece @ un abogado, puade lamer a un servicio de
remisién a sbogados., Si no puede pagar a un abogado, es posibia que cumpla cen los requisitos pera obtener servicios fegales gratuites de un
Programa de servicios legales sin finas de luero. Puede encontrar estos grupos sin fines de lucro en ef sitio web de California Legal Services,

{www lawhelpcalifomia.org), en ef Centro de Ayuda de fas Cartas de Califomia, (www.sucorte.ca.gov) o panléndose en contacto con Ia carte o e!
colagio de ebogados locales. AVISO: Por ley, fe corte Hene derecho a reciamar tas cuotes ¥ fos costos exentos por lmponar un gravamen sobre
cualquier recuperecién de £10,000 6 m4s de valor recibida mediante un acuerdo o una concesién de arhitraja en un caso de derecho civil. Tiene que
pagar @] gravamen de ia corte antes da que |e corte pueda desachar ef casa,

 

 

 

 

The name and address of the court is: CASE NUMBER:
(El nombre y direccién de la corte es): Hinmero del Caso:
Superior Court of California, County of Los Angeles 19ST Cv1 7025

 

312 North Spring Street

Los Angeles, California 90012 oe «sees .
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: Michael QD. \Waks

(El nombre, ja direccién y el nimero de telétono det abogado del demandante, o del demandante que no fiane ebogado, es):

LAW OFFICE OF MICHAEL D. WAKS

300 E. San Antonio Dr., Long Beach, CA 90807 Shard R. Carter Executive Officer / Clerk of Court Tel.: (562) 376-5002
DATE: Clerk, by ; , Deputy
(Fecha) 95/16/2019 (Secretario) Romunda Clifton (Adjunto)
(For proof of service of this summons, usa Proof of Service of Summons (form POS-010)}.}

(Pare prueba de entrega de esta citali6n use el formulario Proof of Service of Summons, (POS-010)).

NOTICE TO THE PERSON SERVED: You are served

1. [—] as an individual defendant.

2. [((_] as the person sued under the fictitious name of (specify):

 

3. [7] on behalf of (specify):

under: [J] CCP 416.10 (corporation) [7] CCP 416.60 (minor)
[7] CCP 416.20 (defunct corporation) [__] CCP 416.70 (conservatee)
[([7] CCP 416.40 (association or partnership) L__] CCP 416.90 (authorized person)

C_] other (specify:
4. (] by personal delivery on (date):

 

 

 

 

 

 

. es 1 oft
Form Adopted for Mandatory Use Cada of Civil Procedure §§ 612.20, 455
Judicial Council of Cailfomia SUMMONS wan certintnen gow

SUM-100 (Rev. Juty 1, 2009] Westiew Doc & Foun Buide
Case 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 10 0f14 Page ID #:10

EXHIBIT “C”
Case 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 11o0f14 Page ID #:11

-
~~". DO NOT FILE WITH THE COURT- CIV-050

“UNLESS YOU ARE APPLYING FOR A DEFAULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE § 585 -

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name &nd Address): TELEPHONE NO.: FOR COURT USE ONLY
Michael D. Waks ' (562) 326-5002
LAW OFFICE OF MICHAEL D. WAKS SBN: 106452

300 E. San Antonio Dr., Long Beach, CA 90807
fax number: (562) 426-2593 email: mdw@michaelwaks.com
ATTORNEY FOR (name): Plaintiff, ANDREW LINARES
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
Srreer aporess: 312 North Spring Street
MAILING ADORESs: -Same-
cry AND zipcode: Los Angeles, 90012
BRANCH NAME: Spring Street Courthouse

PLAINTIFF-ANDREW LINARES

 

 

DEFENDANT: TARGET CORPORATION and DOES 4-10, inclusive
STATEMENT OF DAMAGES
(Personal injury or Wrongful Death) (9 TeV 17025

To (name of one defendant only): Target Corporation
Plaintiff (name of one plaintiff only); Andrew Linares
seeks damages in the above-entitied action, as follows:

 

CASE NUMBER:

 

 

 

1. General damages . AMOUNT

a, [3] Pain, Suffering, and inconveni@nCe .ssccseestscseeceriessusisessaitnsrtuniasiisnutiusunuseicieeeee ccc. $__4.000 000 00

 

b. Cc Emotional distress. 0... .ccescsscssessesssssccsensensseeseses Tavevassesseesuesevsnnesceensarasenee ndcutieseseesosneavscseseveasessasussa $
c. C] Loss OF COMSOEUIT os ssessensseseetsnececstsssncensaceesevnsonetatnoeenesfrsssuseesesviensssetianastrapatassanseneseesee cece $
d. C) Loss at sociey and companionship (wrongful death actions OMY) ss sevecesncssscsecencansnveraessscurererssnsscasacees 3
CT Othe (06 CF nnn Bo
t. L] other (specify) Lo . $

g. C4 Continued on Attachment 1g.
2. Special damages

a. LX] Medicat BXPENSES (£0 CALA) 0... ,ercecesescseserscosssvsetecceceseeee wet tescenevsnsseapsscagenevenatsiecasceresesecateny pagugrargsstssens $ 25 000.00
b. (0) Future Medical expenses (present VAIL) aucossscseesssssscnssssuassssssconaerserasssssitttereeuussstecseeccsssece $ 250 000 06

c. CX] toss of PAMINGS (10 PALO} oo. cesseeecsvscsresssstecsnsorenssananecsussanenessutanrasesestsennranaeasustasenetessauneteeeceeecscses $ 250 000.00

d, (3C] Loss of future earning capacity (OPESONE VENI) once secnesessesecsessvsreeneuestssvtsrsnssesncssnensescoseececesess $-—___500.000,00
e.C_] PROperty AMAQE ...sessessessenaesenaraceesserceeeseeesestsnssestassstessngssnvaannensiunserasaressasesacreseseeseeeecceccceece $
. C7 Funeral expenses {wrongful death actions OMY) ....ccsseosesscsssssssvissssscsssssnssesstspersiessussasasesesessnsececcce $
g. LIF uture contributions (present value) (wrongful death actions OILY) wrvererersevetensecccoeseensenssusevssaceaeescueass $
h. C7) Value of personal servica, advice, or training (wrongful death actlOns ONY) ....sssusscsssececscssaseeeecesses $
OT Otter (58H) mnie So
j. (2) other (specify) $

k. () Continued on Attachment 2.k.

3.) Punitive damages: Plaintiff reserves the right to seek punitive damages in the amount of (spacify).. $
when pursuing a judgment in the suit filed against you.

Date: May 15, 2019 > LA

 

 

 

(TYPE OR PRINT NAME) (sicnay Re > PLAINTIFF OR ATTORNEY FOR PLAINTIFF)
(Proof of service on reverse) Page tof2
agatary STATEMENT OF DAMAGES Code of Clu! Procedure, §§ 425.11, 625.115
romdeat Count df Cae Wwww.courtinio, ca.gor

CIV.050 [Rav, January 1, 2007] (Personal Injury or Wrongful Death} Westiaw Doc & Farm Builder

 
Case 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 12 0f14 Page ID #:12

%
we

CiV-050

 

 

|. PLAINTIFF: ANDREW LINARES CASE NUMBER:
DEFENDANT: TARGET CORPORATION

 

 

 

 

 

PROOF OF SERVICE
{After having the other party served as described below, with an y of the documents identified in item 1, have the person who served
tha documents complete this Proof of Service. Plaintiff cannot serve these papers.)

toe

1. | served the
a. Statement of Damages [J other (specify):

b. on (name): Target Corporation
c. by serving defendant (_lother (name and title or relationship to person served):

d. [Toy detivery Colathome [at business
(1) date:
(2) time:
(3) address:

e. CJ by mailing
{1} date:
(2) place:
2, Manner of service (check proper box):

a, C_] Personat service, By personally delivering copies. (CCP § 415,10)

b. [_} Substituted service on corporation, unincorporated association (including partnership), or public entity. By
leaving, during usual office hours, copies in the office of the person served with the person who apparently was in
charge and thereafter mailing (by first-class mail, postage prepaid) copies to the person Served at the place where the
copies were left. (CCP § 415,20(a)) ;

c. [7 Substituted service on natural person, minor, conservatee, or candidate. By leaving copies at the dwelling house,

dC] Mail and acknowledgment service. By mailing (by first- dass mail or airmail, postage prepaid) copies to the person
Served, tagether with twa coples of the form of notice and acknowledgment and a raturn envelope, postage prepaid,
addressed to the sender. (CCP § 415,30) (Attach campletad acknowledgment of raceipt.)

@. CI Certified or registered mail service. By mailing to an address outside Califomia (by first-class mail, postage prepaid,
requiring a retum receipt) copies to the person served. (CCP § 415.40) (Attach signed return receipt or other
evidence of actual delivery to the person Served.)

£ CJ Other (specify code section):
additional page is attached.

3. At the time of service | was at least 18 years of age and not a party to this action.

4. Fee for service: $

5. Person serving: ,
a. Califomia sheriff, marshal, or constable f. Name, address and telephone number and, if applicable,
b, LH Registered Califamia process server county of registration and number.
c. Employee or independent contractor of a registered

Califomia process server
d. | Not a registered California process server
e. ‘| Exempt from registration under Bus. & Prof. Code

 

 

 

 

§ 22350(b)
' declare under penalty of Perjury under the laws of the (For California sheriff, marshal, or constable use only}
State of Califomia that the foregoing is tue and correct. | certify that the foregoing is true and correct.
Date: Date:
(SIGNATURE} . (SIGNATURE)
CIV-050 (Rev. January 1, 2007] PROOF OF SERVICE Code of CMI Procerurs §§ 425, foeatie

(Statement of Damages) —
Cas@ 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 13 0f14 Page ID #:13

10
11
12

14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

TARG-0466 PROOF OF SERVICE

Andrew Linares v. Target Corporation
Case No.

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

Tam employed in the County of Los Angeles, State of California. I am over the
age of 18 years and am not a party to this action. My business address is 310 Golden
Shore, Fourth Floor, Long Beach, California 90802.

On June 20, 2019, I served the foregoing document described as NOTICE OF
REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b) [DIVERSITY] on
interested parties in this action by placing a true copy thereof enclosed in sealed

envelapes as follows:
‘-E ATTACHED SERVICE LIST

(By U.S. Mail) I am readily familiar with my employer’s business practice for

collection and processing of correspondence for mailing with the United States
Postal Service. J am aware that on motion of the party served, service is
presumed invalid if postal cancellation date or postage meter is more than one
day after date of deposit for mailing in affidavit. I deposited such envelope(s)
with postage thereon fully prepaid to be placed in the United States Mail at
Long Beach, California.

CJ (By Facsimile) I served a true and correct copy by facsimile pursuant to C.C.P.
1013(e), calling for agreement and written confirmation of that agreement or
court order, to the number(s) listed above or on attached sheet. Said
transmission was reported complete and without error.

L! (By Personal Service) I caused to be delivered by hand by
to the interested parties in this action by placing the above mentioned
document(s) thereof in envelope addressed to the office of the addressee(s)
listed above or on attached sheet.

LI (By Overnight Courier) I served the above referenced document(s) enclosed
inasealed package, for collection and for delivery marked for next day delivery
in the ordinary course of business, addressed to the office of the addressee(s)
listed above or on attached sheet.

| (By E-Mail) I transmitted a copy of the foregoing documents(s) via e-mail to
the addressee(s).

(State) I declare under penalty of perjury under the laws of the State of
alifornia that the foregoing is true and correct.

O Federal) I declare that 1 am employed in the office of a member of the Bar of
this Court, at whose direction the service was made. I declare under penalty of
perjury under the laws of the United States of America that the foregoing is true
an

 

 

correct. ;
Executed on June 20, 2019, at Long Beach, Califgr Me
SUA
TARG-0466 LETI GUTIBRREZ

 
Casé 2:19-cv-05385-RGK-JPR Document1 Filed 06/20/19 Page 14o0f14 Page ID #:14

 

2 || TARG-0466 Andrew Linares v. Target Corporation
3 Case No.

4

; SERVICE LIST

6

Attorneys for Plaintiff

g || Michael D. Waks, Esq.

LAW OFFICE OF MICHAEL D. WAKS
? |) 300 E. San Antonio Drive

10 || Long Beach, California 90807

'I || Telephone: 562-326-5002

12 || Facsimile: 562-426-2593

E-Mail: mdw@michaelwaks.com
14
15
16
17
18
19
20
21
22
23 |} rARG-0466
24
25
26

28

 

 

 
